MR. JUSTICE SHEA,
dissenting:
In the first case involving the bonding company and the State, we held that whatever the District Court orders, it cannot be done as a source of revenue or as a penalty. State v. Musgrove (1980), Mont., 610 P.2d 710, 713, 37 St.Rep. 755. The hearing after our remand produced no new evidence as to what costs the State incurred, or what factors should be considered in determining the amount. Here the trial court ordered the bonding company to pay $5,000, without ever stating how or why this figure was chosen. It clearly could have been one picked out of the air. This, in my judgment, constitutes an abuse of discretion.
The State had its opportunity to present evidence, or to *525present factors to the trial court in considering the amount which should be forfeited. It did neither. I would, therefore, order that the State must be confined to its out of pocket expenses in this case — $1,000.